                                  1 JONATHAN W. FOUNTAIN
                                    Nevada Bar No. 10351
                                  2 MATTHEW J. KREUTZER
                                    Nevada Bar No. 8834
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  4 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  5 Email: jwf@h2law.com
                                    Email: mjk@h2law.com
                                  6
                                    Attorneys for Plaintiffs
                                  7 ProteinHouse Franchising, LLC,
                                    LRAB, LLC and Andrew F. Bick
                                  8

                                  9                           UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF NEVADA
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                      PROTEINHOUSE FRANCHISING, LLC,            Case No. 2:17-cv-02816-APG-PAL
                                 11   LRAB, LLC, and ANDREW F. BICK,
                                 12             Plaintiffs,                    STIPULATION AND ORDER OF
                                                                               DISMISSAL WITH PREJUDICE
                                 13   v.
                                 14   KEN B. GUTMAN, STEVE HORCH,
                                      and JOHN DOE,
                                 15
                                                Defendants.
                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                           1
                                  1          Pursuant to Rule 41(a)(1)(a)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

                                  2 ProteinHouse Franchising, LLC, LRAB, LLC, and Andrew F. Bick (together, “ProteinHouse”),

                                  3 on the one hand, and Defendants Ken B. Gutman and Steve Horch, on the other hand, hereby

                                  4 agree and stipulate to dismiss this action, with prejudice, and without an award of attorneys’ fees

                                  5 or costs to any party.

                                  6          IT IS SO AGREED AND STIPULATED:

                                  7   Howard & Howard Attorneys PLLC                        KEN B. GUTMAN
                                  8
                                      By: /s/ Jonathan W. Fountain                          By:       /s/ Ken B. Gutman
                                  9   Jonathan W. Fountain                                  Defendant Pro Se
                                      Matthew J. Kreutzer
                                 10                                                         STEVE HORCH
HOWARD & HOWARD ATTORNEYS PLLC




                                      Attorneys for Plaintiffs
                                 11   ProteinHouse Franchising, LLC,                        By:       /s/ Steve Horch
                                 12   LRAB, LLC and Andrew F. Bick                          Defendant Pro Se

                                 13

                                 14
                                                                                  IT IS SO ORDERED:
                                 15

                                 16
                                                                                  ________________________________
                                 17
                                                                                  UNITED STATES DISTRICT JUDGE
                                 18

                                 19                                                         October 9, 2018
                                                                                  DATED: ________________________
                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                     2
                                  1                                     CERTIFICATE OF SERVICE

                                  2            I hereby certify that on October, 9, 2018, I caused a true and accurate copy of the foregoing

                                  3 document entitled, STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE, to be

                                  4 filed with the Clerk of the Court via the Court’s CM/ECF system and served by first-class, United

                                  5 States mail, and by email, upon the following non-CM/ECF participants:

                                  6 Ken B. Gutman
                                    491 Cypress Crossing
                                  7 Wellington, FL 33414

                                  8 Email: kgutman88@gmail.com

                                  9 Steve G. Horch
                                    5250 S. Rainbow Blvd. #1121
                                 10 Las Vegas, NV 89118
HOWARD & HOWARD ATTORNEYS PLLC




                                    Email: srcrown1@me.com
                                 11
                                           Dated: this 9th day of October, 2018
                                 12

                                 13
                                                                                               /s/ Jonathan W. Fountain
                                 14                                                          Howard & Howard Attorneys PLLC
                                      4841-5015-6149, v. 1
                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                         3
